AGREEMENT OF SALE

AGREEMENT dated as of January 30, 2003, between Alpharma AS, a corporation
organized under the laws of Norway and registered with the Norwegian Register of
Companies with organisation number 971 135 123 ("Seller") and Nopal, a
corporation organized under the laws of Norway and registered with the Norwegian
Register of Companies with organisation number 917 811 873("Buyer").

WHEREAS, the Seller is engaged in the distribution and sale of vitamin products
and bandages and surgical tape products from a facility in Vennesla, Norway.

WHEREAS, the parties agree that bandages and surgical tape products (the
"Bandage and Tape Business") is not a part of this sale transaction.

WHEREAS, Seller wishes to sell to Buyer and Buyer wishes to purchase the assets,
properties, and rights of the vitamin products listed on Schedule 1 except to
the extent such rights relate to the sale of vitamins in Denmark, Portugal and
Indonesia which shall remain vested in Seller (the "Vitamin Business") subject
to the liabilities of the Vitamin Business.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, Seller and Buyer hereby agree as follows:

1. SALE AND TRANSFER OF ASSETS, LIABILITIES AND CERTAIN RELATED MATTERS.

(a) Sale of Assets. On the terms and subject to the conditions of this
Agreement, on the Closing Date (as hereinafter defined) Seller shall sell,
assign, convey, transfer and deliver to Buyer, and Buyer shall purchase from
Seller, the following assets, properties, and rights and liabilities related to
the Vitamin Business:

 * Inventory of products and packaging material listed on Schedule 1, including
   raw materials and work in process at the Lier plant and purchase commitments
   relating to the products and packaging material (the "Inventory")
 * All existing contracts and agreements relating to the Vitamin Business
   including distributor, supplier, and customer agreements
 * Customer lists
 * Trade marks and other intellectual property rights owned by Seller or
   affiliated companies listed in Schedule 2 except for the trademark "Vitapan"
   which shall be licensed to Buyer for use in the Vitamin Business on a 10
   year, royalty-free basis with the right to renewal on terms to be agreed.
 * Specifications and formulas for the products listed on Schedule 1

All such assets, properties, rights, and business being acquired by Buyer are
collectively referred to herein as the "Purchased Assets". It is understood and
agreed that Buyer is not purchasing any real property, plant or equipment,
accounts receivable, accounts payable or the trademark "Norgesplaster" and is
not assuming any rights or obligations with respect to employees of Seller.

(b) Liabilities of Seller. Buyer agrees to assume all liabilities existing on
the date of the Closing related to the Vitamin Business and to continue to
perform the following obligations of Seller related to the Vitamin Business:

 * All existing contracts and agreements relating to the Vitamin Business
   including distributor, supplier, and customer agreements

(c) Purchase Price. Upon the terms and subject to the conditions set forth in
this Agreement, Buyer shall pay to Seller at the Closing, a cash purchase price
for the Purchased Assets in immediately available funds of NOK 23 million plus
the value of the Inventory as existing on the Closing Date; the value of which
shall be computed in accordance with Schedule 3 (the "Purchase Price").

(d) Assignment of Contracts. Seller shall use all reasonable diligence to obtain
any third party consents necessary to effectuate the transfer of the contracts
of Seller being assumed by Buyer hereunder. If such consent is not obtained, or
if an attempted assignment thereof would be ineffective or would adversely
affect the rights of Seller thereunder so that Buyer would not, in fact, receive
all such rights, Seller will cooperate with Buyer in any arrangement designed to
provide for the benefits under any such claims, contracts, agreements, licenses,
commitments, sales orders or purchase orders, and including, without limitation,
enforcement for the benefit of Buyer of any right arising out of the breach or
cancellation by a third party or otherwise. In the event any individual contract
or agreement relates to both the Vitamin Business and the Bandage and Tape
Business or other businesses of Seller said contract shall not be assigned to
Buyer but, in lieu thereof, Seller shall take all reasonable action to provide
Buyer with the benefit of such contract or agreement to the extent that it
relates to the Vitamin Business and Buyer shall perform all obligations
thereunder relating to the Vitamin Business.

(e) Inventory Adjustment

The Seller shall within 15 days after the Closing Date procure that a statement
of the Inventory as existing on the Closing Date (the "Inventory Statement"),
which shall be prepared in accordance with the procedures and valuation rules
set forth in Schedule 3 and, to the extent consistent with Schedule 3,
applicable Norwegian accounting principles applied in the same manner as has
been historically used by Seller As soon as the Inventory Statement shall have
been prepared, the Seller shall send a draft copy thereof to the Buyer. Unless
the Buyer shall within 15days after receipt of the Inventory Statement give a
notice (an "Objection Notice") to the Seller that it objects to the Inventory
Statement (identifying the reason for any objection and the amount(s) or item(s)
in the Inventory Statement which is/are in dispute), the Buyer shall be deemed
to have irrevocably approved and agreed to the Inventory Statement in the form
of the draft provided by the Seller. If, within the period referred to in
paragraph (iii), the Buyer shall give an Objection Notice, then the Seller and
the Buyer shall use their reasonable endeavours to reach agreement upon
adjustments to the draft Inventory Statement. In the event that the Seller and
the Buyer fail to reach agreement within 30 days following delivery of the
Objection Notice, each of the Seller or the Buyer shall be entitled to refer the
matter(s) in dispute to PricewaterhouseCoopers. Such independent firm of state
authorised auditors shall determine the matter(s) in dispute and their decision
shall be final and binding in the absence of manifest error. The independent
firm of state authorised auditors may instruct valuers, lawyers and other
professional advisers to the extent that they consider necessary to assist them
in reaching their determination. The costs of the independent firm of state
authorised auditors (including the fees of any professional advisers appointed
by them as aforesaid) shall be borne by the Seller and the Buyer equally. If
within the period referred to in paragraph (iii) the Buyer shall not have given
an Objection Notice or, if such notice is given and the Seller and the Buyer
shall subsequently agree the draft Inventory Statement or the matters in dispute
are referred to an independent firm of state authorised auditors under Clause 1
(f) (v), the draft Inventory Statement as adjusted (where applicable) so as to
be in accordance with the agreement of the Seller and the Buyer or the
determination of the independent state authorised auditors, shall be the
Inventory Statement for the purposes of this Agreement and shall be final and
binding upon the parties.

(vii) When the Inventory Statement has become binding, the Purchase Price shall
forthwith be increased by the amount of Inventory reflected on the Inventory
Statement. Seller shall send an invoice to Buyer for the amount given in the
binding Inventory Statement.

The increase in the Purchase Price reflected on the Inventory Statement shall be
paid by the Buyer to the Seller within 45 days after the Inventory Statement has
become binding. Late payment will be charged with interest thereon calculated at
NIBOR plus 1.5 per cent per annum.

(g) Allocation of Purchase Price. For tax and accounting purposes the Purchase
Price must be allocated on the transferred assets and liabilities, including
goodwill calculated as the eventual difference between net identifiable assets
and the Purchase Price as further set out in Schedule 4. The parties shall, in
the period up to execution of the Closing Accounts Statement subject to the
provisions above, and for 15 days following such date, cooperate in order to
establish, and to document in writing, the correct allocation of the Purchase
Price compared to the Closing Accounts Statement. Such written documentation
shall be the basis for the parties' respective accounting and tax returns.

2. CLOSING.

The Closing of the transactions provided for hereunder shall take place at the
offices of Wiersholm, Mellbye & Bech, Ruselokkveien 26 0251 Oslo, Norway at
10:00 o'clock a.m. Oslo time on January 30, 2003, or on such other date, (the
"Closing Date") or at such other place, as Seller and Buyer may agree (the
"Closing").

3. REPRESENTATIONS AND WARRANTIES BY SELLER.

Seller represents, warrants, and covenants that, except to the extent disclosed
in the Disclosure Bundle delivered by Seller to Buyer concurrently herewith:

(a) Organization of Seller. Seller is a corporation duly organized and validly
existing under the laws of Norway and has all power and authority to own and
hold properties of the Vitamin Business, to conduct the Vitamin Business as such
business is now being conducted, to enter into and perform its obligations under
this Agreement.

(b) Ability to Carry Out Agreement. Seller is not a party to, subject to, or
bound by any agreement or instrument or any statute, regulation, pending
litigation, judgment, order writ, injunction, or decree of any court or
governmental body which could at the date of the Closing prevent the performance
of any of its obligations under this Agreement or adversely affect the use by
Buyer of the Purchased Assets or Buyer's ability to engage in the Vitamin
Business as it is presently conducted.

(c) Authorization and Approval of Agreement. Seller has full corporate power and
authority to enter into this Agreement and to carry out the transactions
contemplated hereby. The execution, delivery and performance by Seller of this
Agreement has been approved by Seller's Board of Directors and requires no
further corporate action for valid authorization. This Agreement upon its
execution and delivery by Seller (assuming due authorization, execution, and
delivery by Buyer) will constitute the legal, valid and binding obligation of
Seller, enforceable in accordance with its terms, subject to the effect of
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting creditors rights generally.

(d) Financial. Attached hereto as Schedule 5 is a true, correct and complete
copy of the statement of income for the 12 months ended December 31, 2001 of the
Vitamin Business(the "2001 Income Statement"). The 2001 Income Statement has
been prepared in accordance with accounting principles generally accepted in
Norway and present fairly in all material respects the on a pro forma basis
revenues and direct operating expenses for the Vitamin Business for the period
then ended. Since December 31, 2001, the Vitamin Business has been operated only
in the ordinary and normal course of business and there has not been (a) any
material adverse change in the financial condition or in the operations of the
Vitamin Business from that shown on the 2001 Income Statement ; (2) any damage,
destruction, or loss materially and adversely affecting the properties of the
Vitamin Business; or (3) any other event or condition of any character
pertaining to and materially and adversely affecting or threatening to affect
the Purchased Assets or the Vitamin Business.

(e)     Title of Assets. Other than liens for current taxes not yet due and
payable, Seller has good and marketable title to all of the Purchased Assets,
free and clear of all mortgages, liens, or other encumbrances. All of the
Purchased Assets are in the possession and control of Seller, and, as of the
Closing Date, no third party will have any right pertaining to the Purchased
Assets. The Sellers right to the Purchased Assets are not subject to the payment
of any royalty, contingent payment or other consideration.

(f)     Insurance. All relevant insurance policies relevant for the Vitamin
Business are in full force and effect and provide adequate insurance coverage
for the assets and operations of the Vitamin Business. The Seller is not in
default with respect to any provision contained in any such policy, nor has it
failed to give notice or pursue any claim under any insurance policy in due and
timely fashion. For avoidance of doubt Seller's policies of insurance shall not
cover the Vitamin Business on or after the Closing Date.

(g) Contracts and Commitments. Each contract or obligation of Seller as pertains
to the Vitamin Business is in full force and effect, constitutes the valid legal
and binding obligation of Seller and, to Seller's knowledge, is the valid, legal
and binding obligation of the other party(ies) thereto and Seller is not in any
default, nor is there any claim of default, under any contracts or obligations
of Seller which would adversely affect the Vitamin Business as a whole.

(h) No Breach of Statute or Contract. Neither the execution and delivery of this
Agreement nor compliance with the terms and provisions of this Agreement on the
part of Seller will breach any statute or regulation of any governmental
authority, domestic or foreign, or will at the Closing Date conflict with or
result in a breach of any of the terms, conditions, or provisions of any
agreement or instrument to which Seller is a party or by which it is or may be
bound, or constitute a default thereunder, or result in the creation or
imposition of any lien, charge, or encumbrance of any nature whatsoever upon, or
give to others any interest or rights in the properties or Purchased Assets.

(i) No Litigation or Adverse Events. There is no, and nor does the Seller know
of any basis or grounds for any, claim, suit, action, or legal, administrative,
arbitration, or other proceeding or governmental investigation, or any change in
the zoning or building ordinances affecting the Vitamin Business, pending or
threatened, which could reasonably materially adversely affect the financial
condition of the Vitamin Business as a whole.

(j) Trademarks. Schedule 2 contains a complete and accurate list of all
Trademarks in use by Seller in the Vitamin Business. The Trademarks are duly
registered in the countries listed on Schedule 2 for the products listed on
Schedule 1. The Seller is the sole legal owner of such Trademarks. The
registered Trademarks are valid, subsisting and not subject to any opposition or
application for cancellation or amendment. All application, renewal and other
official statutory and regulatory fees in respect of the Trademarks have been
duly paid. No claim has been received by the Seller from any third party based
on allegation of infringement of the Trademarks. To the best of Seller's
knowledge, the Trademarks are not violating or infringing the rights of any
third party, and no third party is violating or infringing upon the Trademarks.

No act has been done or omitted to be done and no event has occurred or is
likely to occur which may render any registration of the Trademarks subject to
revocation, compulsory licence, cancellation or amendment. To the best of
Seller's knowledge, there are no agreements or arrangements in force which
restrict in any manner the disclosure or use or assignment by Seller of any
Trademark owned by the Seller.

(k) No employees. No employees of Seller will, as a result of the Agreement, be
entitled to demand employment by the Buyer pursuant to the Norwegian Labour
Protection Act, nor demand any compensation in this respect. Seller shall hold
Buyer harmless of any such claims.

(l) Compliance with Law. The Vitamin Business is not, and on the Closing Date
will not be, in violation of any law or regulation, local, state, provincial or
federal, pertaining to the operation or conduct of its business which violation
would be materially adverse to the Vitamin Business as a whole.

(m) Governmental Permits. The Vitamin Business has all governmental or other
public licenses and permits necessary to conduct its business, and such licenses
and permits are in full force and effect. For avoidance of doubt, while Seller
will take any reasonable action to transfer such licenses and permits as relate
solely to the Vitamin Business to Buyer, Seller makes no representation that
such licenses or permits are transferable to Buyer under applicable law.

(n) No Brokers or Finders. No individual, firm, corporation or other person has,
or as a result of any of the transactions contemplated hereby will have, as a
result of any commitment of Seller with respect to such individual firm,
corporation or other person any right, interest or valid claim against or upon
Buyer for any commission, fee or other compensation as a broker or finder or for
acting in any similar capacity.

4. REPRESENTATIONS AND WARRANTIES BY BUYER.

Buyer represents, warrants and covenants that

(a) Organization. Buyer is a corporation duly organized and validly existing
under the laws of Norway and has all corporate power and authority to own its
properties, carry on its business as and where such business is now conducted
and to enter into and perform its obligations under this Agreement.

(b) Authorization and Approval of Agreement. Buyer has full corporate power and
authority to enter into this Agreement and to carry out the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
by Buyer has been duly authorized by Buyer's Board of Directors and requires no
further corporate action for valid authorization. The Agreement upon its
execution and delivery by Buyer (assuming due authorization, execution and
delivery by Seller) will constitute the legal, valid and binding obligation of
Buyer.


(c) Ability to Carry Out Agreement. Buyer is not a party to, subject to or bound
by any agreement or instrument or any statute, regulation, judgment, order,
writ, injunction or decree of any court or governmental body which could at the
date of the Closing prevent the performance of its obligations under this
Agreement.

(d) No Breach of Statute or Contract. Neither the execution and delivery of this
Agreement nor compliance with the terms and provisions of this Agreement by the
Buyer will breach any statute or regulation of any governmental authority,
domestic or foreign or will at the Closing Date conflict with or result in a
breach of any of the terms, conditions or provisions of any agreement or
instrument to which Buyer is a party or by which it is or may be bound or
constitute a default thereunder.

(e) No Brokers or Finders. No individual, firm, corporation or other person has,
or as a result of any of the transactions contemplated hereby will have, as a
result of any commitment of Buyer with respect to such individual, firm,
corporation or other person any right, interest, or valid claim against or upon
Seller for any commission, fee or other compensation as broker or finder or for
acting in any similar capacity.

5. CONDUCT OF THE BUSINESS OF THE VITAMIN BUSINESS PENDING THE CLOSING DATE.

(a) Full Access. Buyer and its authorized representatives shall have full access
during normal business hours to all properties, books, records, tax returns,
contracts and documents of Seller, as pertains to the Vitamin Business and
Seller shall furnish or cause to be furnished to Buyer and its authorized
representatives all information in respect of the affairs of the Vitamin
Business as Buyer may reasonably request. Any information disclosed by Buyer
hereunder shall be kept confidential by Buyer and shall not be disclosed or used
by Buyer (other than in connection with this Agreement) unless the Closing
occurs.

(b) Carry on in Regular Course. Seller represents, warrants and agrees that
pending the Closing Date (subject to written consent by Buyer to the contrary
which consent shall not be unreasonably withheld):



(i) Seller will carry on the Vitamin Business diligently and substantially in
the same manner as heretofore and shall not make or institute any unusual or
novel methods of sale, lease, management, accounting, or operation.



(ii) Seller will not bid upon or enter into any contract or commitment or engage
in any transaction not in the usual and ordinary course of the Vitamin Business
and consistent with its past practices.

(iii) Seller will not sell, lease, transfer or otherwise dispose of its rights
with respect to any of the Purchased Assets.

6. CONDITIONS PRECEDENT TO BUYER'S OBLIGATIONS.

The obligation of Buyer to consummate the transactions to be entered into at the
Closing is subject only to each of the following:

(a) No Material Adverse Change. No event shall have occurred, prior to the
Closing, which materially and adversely affects the value of the assets,
properties or business of the Vitamin Business, unless such event is covered by
insurance.

(b) Representations and Warranties and Compliance with Agreement. The
representations and warranties of Seller made hereunder are, at and as of the
Closing, true in all material respects with the same effect as though such
representations and warranties had been made or given on and as of the Closing,
except for changes contemplated or permitted by or under this Agreement.

(c) Proceedings and Instruments Satisfactory. All proceedings, corporate or
other to be taken in connection with the transactions contemplated by this
Agreement and all documents required in connection therewith or incident
thereto, shall be satisfactory in form and substance to Buyer's counsel; and
Seller shall have made available to Buyer for examination the originals or true
and correct copies of all documents relating to the business and affairs of
Seller which Buyer may reasonably request.

(d)     Delivery of Documents. Buyer shall receive the deeds of transfer as
referred to in Clause 1 (d) effectively transferring title to the Purchased
Assets and such other title transfer documents as agreed between the Parties.

(e)     Distribution Agreement. Buyer and Seller shall concurrently with the
Closing execute the Distribution Agreement referred to in Section 9 (f) (ii)
hereof.

(f) Waiver of Conditions by Buyer. Buyer may, in its sole discretion, waive any
one or more of the conditions precedent set forth in (a) through (e) above for
the purpose of proceeding with the Closing. Such waiver shall not have any
effect on Seller's responsibilities and liabilities under the representations,
warranties and agreements made hereunder.

7. CONDITIONS PRECEDENT TO SELLER'S OBLIGATIONS.

The obligation of Seller to consummate transactions to be entered into at the
Closing is subject only to each of the following:

(a) Representations and Warranties and Compliance with Agreement. The
representations and warranties of Buyer made hereunder are, at and as of the
Closing Date, true in all respects with the same effect as though such
representations and warranties had been made or given on or as of the Closing
Date, except for changes permitted by or under this Agreement.

(b) Proceedings and Instruments Satisfactory. All proceeding, corporate or
other, to be taken in connection with the transactions contemplated by this
Agreement and all instruments and documents required in connection therewith or
incident thereto shall be satisfactory in form and substance to Seller's
counsel.

(c) Delivery of Documents. Seller shall have received all the documents
according to this Agreement reasonably requested by its counsel.

(d)     Purchase Price. Seller shall have received the Purchase Price in
immediately available funds.

(e)     Bank Consent. Seller shall have received all consents or waivers
necessary to complete this transaction under its US $ 900 million Bank Credit
Agreement dated October 5. 2001.

(f)     Distribution Agreement. Buyer and Seller shall concurrently with the
Closing execute the Distribution Agreement referred to in Section 9m (f) (ii)
hereof.

(g) Waiver of Conditions by Seller. Seller may, in its sole discretion, waive
any one or more of the conditions precedent set forth in (a) through (f) above
for the purpose of proceeding with the Closing. Such waiver shall not have any
effect on Buyer's responsibilities and liabilities under the representations,
warranties and agreements made hereunder.

8. SURVIVAL OF REPRESENTATIONS AND WARRANTIES, ETC.

All representations, warranties and agreements made by the parties each to the
other in this Agreement or pursuant hereto shall survive the Closing and any
investigation made at any time with respect thereto for a period of
twenty-four(24) months after the Closing. Seller's aggregate liability with
respect to the breach of all representations, warranties and agreements
contained herein is limited to the Purchase Price; provided that Buyer shall
have no claim against Seller with respect to such representations, warranties or
agreements unless and until (and only to the extent) the aggregate value of all
such claims exceeds NOK 2 million.

9. CERTAIN AGREEMENTS OF SELLER AND BUYER.

(a) Records. Seller shall deliver to buyer on the Closing Date or such other
date as mutually agreed upon all of the contracts and written evidence of all of
the commitments of Seller to be assumed by Buyer and all books of account
records, and correspondence relating to the Vitamin Business (except those
pertaining solely to the internal corporate affairs of Seller). Any books and
records related to both the Vitamin Business and the Bandage and Tape Business
shall be retained by the Seller but shall be subject to the inspection and
copying by Buyer at the Seller's premises. The books and records relating to the
business of Seller retained by Seller and the books and records transferred to
Buyer shall thereafter be available for inspection by the other party at any
time during regular business hours for a period of five (5) years and such other
party may make such excepts therefrom for valid and reasonable continuing
business purposes at its own expense.

(b) Further Assurances. From time to time after the Closing each party, at the
request of the other without further consideration, agrees to execute and
deliver at its expense such other instruments of transfer or assumption and take
such other action as reasonably may be requested so as to more effectively
transfer and vest in Buyer and to put Buyer in possession of any of the
Purchased Assets.

(d) Insurance. Effective as of the Closing Date, the Buyer shall procure that
all insurance have been obtained as required by law or customary used for the
Vitamin Business. The Seller shall procure that all insurance in existence at
the date hereof shall be maintained up to and including the Closing Date

(e)     Use of Alpharma Name. Buyer is authorized to utilize the packaging which
is a part of the Inventory on the Closing Date and Seller hereby grants to Buyer
a royalty-free license (without the right of assignment or sublicense) to use
the name "Alpharma" and any other designation which indicates that it is
Seller's product as may be set forth on said existing packaging ; provided that
(i) Buyer utilizes such packaging as soon as reasonably possible and in any
event no later than two years after the Closing and (ii) Buyer takes all
reasonable action to indicate to its customers that the products contained in
such packaging are the sole responsibility of Buyer. Buyer hereby agrees to
indemnify and hold Seller harmless from and against any claims, liability, costs
or damages in connection with or caused by reason of products sold after the
Closing Date in packaging covered by this clause.

(f)     Distributorship Agreements.

 i.  The parties agree that the Distributorship Agreement, dated January 1,
     1996, under which Buyer distributes vitamin products for Seller shall be
     terminated on the Closing Date. Upon such termination it is agreed (i) that
     Buyer shall receive no further marketing allowances from Seller for any
     period prior to or after the Closing and (ii) Seller shall credit Buyer for
     certain short-shelf life inventory purchased under the Distributorship
     Agreement immediately prior to the Closing in accordance with the terms of
     paragraph 7 of Schedule 3 and (iii) other than as set forth in (ii) above,
     Buyer shall pay all outstanding invoices for products delivered to it prior
     to the Closing Date within 30 days after the Closing Date and (iv) except
     to the extent stated in this clause (f), there shall be no further payments
     whatsoever under the Distributorship Agreement and each party waives and
     release all rights, liabilities and obligations against the other party
     under said Distributorship Agreement.
 ii. On the Closing Date Buyer and Seller will enter into the Distribution
     Agreements in a form mutually agreeable to Buyer and Seller under which (a)
     Buyer shall sell Seller's bandage and tape product to grocery store
     customers and (b) Seller shall sell the products of the Vitamin Business to
     pharmacy customers. Buyer and Seller agree to enter into good faith
     negotiations to reach agreement on the substance and form of a Distribution
     Agreement prior to the date of the Closing.

(g) Supply and Packaging of Products. On and after the Closing Seller shall
continue to manufacture and package certain products on the terms and conditions
set forth in the Supply and Packaging Agreement attached hereto as Schedule 6.

(h) Vendor and Customer Payments. To the extent Buyer may, after the Closing
Date receive payment of a customer or other account receivable related to the
Vitamin Business outstanding on the Closing Date; it shall immediately transfer
to Seller, for its own account, physical possession of the check or other
incidence of payment. If Buyer shall inadvertently allow the funds with respect
to an account receivable described by the last sentence to be deposited in its
account, it shall immediately transfer said funds to Seller. If Buyer receives a
payment from an entity owing money to both Seller and Buyer, it shall be deemed
to be in payment of the then oldest outstanding account receivable. If Seller
receives a vendor or other invoice for services performed or goods delivered
with respect to the Vitamin Business on or after the Closing Date, it shall
immediately forward said invoice to Buyer who shall pay it in accordance with
its terms. If Seller shall inadvertently pay an invoice described by the last
sentence, it shall provide Buyer with reasonable evidence of such payment and
Buyer shall immediately reimburse Seller for such payment.

10. ENTIRE AGREEMENT AND AMENDMENTS.

This Agreement, including the Schedules referred to herein which are a part
hereof contains the entire understanding of the parties hereto with respect to
the subject matter contained herein; supersedes and cancels all prior agreement
in principle understandings or other agreement among any or all of the parties
hereto or on behalf of any or all of them with respect to such subject matter;
and may be amended only by a written instrument executed by Seller and Buyer or
their respective successors or assigns. There are no representations, promises,
warranties, covenants, undertakings or understandings other than those expressly
set forth herein. This section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

OFFICIAL VERSION AND COUNTERPARTS.

The version of this Agreement written in the English language shall be the only
authentic version of this Agreement regardless of whether a translation is made
in any other language. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

ANNOUNCEMENTS

The parties shall jointly agree the timing and form of announcements necessary
or customary in relation to this Agreement.

13. COSTS

Each party shall bear their own costs and expenses in relation to this
Agreement. The Buyer shall pay all costs related to the transfer of the
Purchased Assets (including real estate and intellectual property related
transfer costs).

14. PARTIES IN INTEREST.

This Agreement shall inure to the benefit of and be binding upon Seller and
Buyer and their respective affiliates, successors and assigns, but may not be
assigned or otherwise transferred by operation of law or otherwise without the
prior written consent of all the parties hereto and except as specified herein
shall not create any rights on the part of any other person. Any such assignment
or transfer without such consent shall be void.

15. TERMINATION

.





Either Buyer or Seller (without liability to the other) by written notice to the
other, may, prior to the Closing, forthwith terminate this Agreement in the
event (i) any representation or warranty made herein by the other party shall be
untrue in any material respect, (ii) any of the conditions precedent to the
performance of the obligations of the party given such notice shall not have
been fulfilled as of the date specified herein for the Closing and shall not
have been waived by such party, (iii) of a material default by the other party
in observance or in the due and timely performance of any of the covenants and
agreements herein contained that cannot be cured on or prior to the Closing, or
(iv) Buyer and Seller shall mutually agree in writing to such termination.



16. NOTICES

.



All notices, requests, demands and other communications shall be deemed to have
been duly given if delivered or mailed, certified or registered mail with
postage prepaid, if to Seller to:

Thor Kristiansen
Alpharma AS
Harbitzalleen 3
P.O. Box 158, Skoyen
N-0212 Oslo, Norway


with a copy to:     Marie N. Amerasinghe, Esq.
Vice President, Commercial Legal Affairs
Alpharma Inc.
One Executive Drive
Fort Lee, New Jersey 07024


or to such other person and place as the Seller shall furnish to Buyer in
writing; and if to Buyer to:

Tor Harung
President
Nopal AS
Billingstadsletta 25
P.O. Box 135
N-1376 Billingstad, Norway


or to such other person and place as Buyer shall furnish to Seller in writing.

17. LAW GOVERNING.

This Agreement shall be governed by and interpreted in accordance with the laws
of Norway. Any dispute arising out of this contract, or other contracts
resulting from it, shall be finally settled by Arbitration pursuant to the Rules
of Arbitration and Dispute Resolution Institute of the Oslo Chamber of Commerce
in force at any time.

18. WAIVERS.

Any party to this Agreement may, at its option, waive in writing any and all of
the conditions herein contained to which its obligations hereunder are subject.
The failure on the part of any party to exercise any right, option or power
arising out of or resulting from a breach or default by any other party of any
term, provision or covenant of this Agreement shall not constitute a waiver of
any such right, option or power as to any subsequent breach or default.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed.

ALPHARMA AS


 

By: _/s/ Thor Kristiansen ___
Name: Thor Kristiansen
Title: Gen. Mngr.


NOPAL AS


 

By: _/s/ Tor Harung__________
Name: Tor Harung
Title: President


 

Schedule 1

 

Vitamin Products



 

VITAMINERAL TAB 100 NO

VITAMINERAL TAB 250 NO

VITAPAN TRANPERLER 1000ENP

VITAPAN TRANPERLER 150 APOTEK

VITAPLEX ABCDE+8 MIN 8X80ENP

VITAPLEX BARNEVITAMIN 8X80ENP

VITAPLEX B-VITAMIN 8X80ENP

VITAPLEX C-VITAMIN 8X80ENP

VITAPLEX FRISKHALS 10X20ENP

VITAPLEX HVITLØK 8X80ENP

VITAPLEX KOSTTILSKUDD ENP

VITAPLEX MAGNESIUM 100 APOTEK

VITAPLEX TAB 1000

VITAPLEX TAB 1000ENP

VITAPLEX TAB 8X80ENP

VITAPLEX VITAMINERAL 100 NO

NORVITON 90 TAB 10 PAK

 

Schedule 2

 

Vitamin trademarks



 

 

Schedule of All Trademarks

































Trademark

Country

Status

Owner

Registration No

Classes

VITAMINERAL

Norway

Registered

Dumex-Alpharma A/S

133723

5

VITAMINERAL

Thailand

Registered

Alpharma ApS

Kor130636

5

























VITAPLEX

Denmark

Registered

Dumex-Alpharma A/S

00988/1954

5

VITAPLEX

Finland

Registered

Alpharma AS

22913

5

VITAPLEX

Iceland

Registered

Apothekernes Laboratorium AS

120/1960

5

VITAPLEX

Italy

Registered

Alpharma AS

376250

1, 5

VITAPLEX

Norway

Registered

Apothekernes Laboratorium AS

37926

5

VITAPLEX

Thailand

Registered

Dumex-Alpharma A/S

kor94113

5













NORVITON

Norway

Registered

Apothekernes Laboratorium AS

70768

5













 

Schedule 3

Vitamin Inventory Value

The value of the vitamin inventory shall be calculated according to the
following principles:

 1. Finished Products with less than 6 months remaining shelf life shall be
    scrapped by seller.
 2. Finished Products with more than 6 months but less than 12 months remaining
    shelf life will be sold with 50% discount from the 2002 Alpharma selling
    price
 3. Finished Products with more than 12 months remaining shelf life will be sold
    with 33% discount from the 2002 Alpharma selling price for products to the
    grocery sector.
 4. Products purchased from 3rd party supplier in finished form will be sold at
    purchase price
 5. Bulk Products will be sold at prices given in the table below. Packaging
    prices also outlined in same table
 6. Nopal is not obliged to buy inventory representing more than the 2003 budget
    annual sales volume
 7. Nopal shall be credited for inventory at their warehouse at Elverum as
    follows:

 * with less than 6 months remaining shelf life 100% credit
 * inventory with more than 6 months but less than 12 months remaining shelf
   life 50% credit
 * products with more than 12 months remaining shelf life 33% credit

 1. Inventory of raw materials and packaging materials shall, when applicable,
    be sold at Alpharma book inventory value

Bulk

Packaging



NOK/unit

NOK/unit

VITAMINERAL TAB 100 NO *

14,02



VITAMINERAL TAB 250 NO *

28,16



VITAPLEX ABCDE+8 MIN 8X80ENP

55,10

40,00

VITAPLEX B-VITAMIN 8X80ENP

36,90

50,00

VITAPLEX C-VITAMIN 8X80ENP

48,80

40,00

VITAPLEX FRISKHALS 10X20ENP *

61,40



VITAPLEX HVITLØK 8X80ENP

68,40

30,00

VITAPLEX KOSTTILSKUDD ENP

110,50



VITAPLEX TAB 1000

50,00

52,50

VITAPLEX TAB 8X80ENP

50,00

40,00

VITAPLEX VITAMINERAL 100 NO *

14,02



NORVITON 90 TAB 10 PAK

16,10

6,00

* Products bought in finished form from 3rd part supplier

 

 

Schedule 4

 

Allocation of Purchase Price



The total purchase price for the business, NOK 23.0 mill will be allocated as
follows:

NOK 9.0 mill for trademarks

NOK 14.0 for goodwill

 

Schedule 5

 

2001 Statement of Income for the Vitamin business

Norgesplaster Vitamin Business





YEAR





2001

INCOME STATEMENT



In thousands











Gross sales



18 880

Sales reductions





Net sales (a)



18 880

Other operating revenue



Secondary income





Other revenue (b)



0

Total Revenue



18 880

Materials and energy

11 069

Production costs





Cost of sales



11 069

Gross profit



7 811

Gross margin



41,4%

Freight and commisions



Sales and marketing costs

5 500

Regional admin





Research and development



Accrued/(prepaid) expenses



Divisional overheads



Corporate overheads



Loss on receivable (N)



Other (income)/expense, net



Amortization (N)





Total operating expense

5 500

In % of Total revenue

29,1%

Operating Income



2 311

Operating margin

12,2%

Comments:

A full break- down of sales and marketing costs on vitamin/non vitamin products
is not available.

Advertising etc related to vitamin are estimated.